 177316 NLRB No. 28GRAPHIC COMMUNICATIONS LOCAL 14-M (AMERICAN BANK NOTE CO.)1The Employer's motion to correct the transcript is granted.Graphic Communications International Union,Local 14-M AFL±CIO±CLC and AmericanBank Note Company and Local 25, Steel and
Copper Plate Engravers League of Philadel-phia a/w International Plate Printers', Die
Stampers', and Engravers' Union of North
America, AFL±CIO. Case 4±CD±887January 30, 1995DECISION AND DETERMINATION OFDISPUTECHAIRMANGOULDAND
MEMBERSSTEPHENSAND
TRUESDALEThe charge in this Section 10(k) proceeding wasfiled on March 15, 1994, by the Employer, alleging
that the Respondent Graphics Communications Inter-
national Union, Local 14-M, AFL±CIO±CLC (GCIU)
violated Section 8(b)(4)(D) of the National Labor Re-
lations Act by engaging in proscribed activity with an
object of forcing the Employer to assign certain work
to employees it represents rather than to the employees
represented by Local 25, Steel and Copper Plate En-
gravers League of Philadelphia a/w International Plate
Printers', Die Stampers' and Engravers' Union of
North America, AFL±CIO (Local 25). The hearing was
held June 15, 1994, before Hearing Officer David
Faye.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.1I. JURISDICTIONThe Employer, a Delaware corporation, is engagedin the production of food stamps for the U.S. Govern-
ment, traveler's checks, stock and bond certificates,
passports, and postage panels at its Horsham, Pennsyl-
vania facility, where, during the past year preceding
the hearing, it purchased and received goods and mate-
rials in excess of $50,000 directly from points located
outside of the Commonwealth of Pennsylvania. The
parties stipulated, and we find, that the Employer is
engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that the GCIU and Local
25 are labor organizations within the meaning of Sec-
tion 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer produces printed security documentsat its Horsham, Pennsylvania facility, including foodcoupons for the U.S. Department of Agriculture, postalpanels for the U.S. Postal Service, travelers checks for
American Express, passports, currency designs, and
stock and bond certificates for foreign governments.
The Employer employs approximately 495 employees
at its Horsham facility, including 382 production em-
ployees of which 333 are covered by one of the collec-tive-bargaining agreements between the Employer and
the GCIU: GCIU 14-M Litho covering 61 employees;
GCIU 14-M Composition covering 16 employees; and
GCIU 2B Bindery covering 256 employees. The Em-
ployer also is party to several other contracts covering
various categories of employees: Plate Printers Local 1
covering 26 employees; Local 25 covering 22 employ-
ees; and Teamsters Local 107 covering 1 truckdriver.In early 1992, the Employer began to consider pur-chasing a desktop publishing system to replace the tra-
ditional lithographic printing process. In September
1993, the Employer installed the AGFA desktop pub-
lishing system. The AGFA system is an integrated
desk top publishing system consisting of various hard-
ware equipment and software applications. All compo-
nent pieces of the AGFA system are located in a single
room at the Employer's facility. The single integrated
AGFA system is designed to combine and replace sev-
eral separate steps used in the lithographic process, in-
cluding design composition, stripping, camera, and
platemaking. The system can produce both film to cre-
ate lithographic plates or the plates themselves. Thus,
the AGFA system performs all of these previously sep-
arate functions as one integrated process.Initially, the Employer sent 16 employees, 1 rep-resented by Local 25 and 15 represented by the GCIU,
for training on the AGFA system at the AGFA school
located near Boston, Massachusetts. At the time of the
hearing in this matter, a total of 27 employees worked
on the AGFA system: 4 employees represented by
Local 25 and 23 represented by the GCIU. The 23 em-
ployees represented by the GCIU use all of the AGFA
equipment. The four employees represented by Local
25 use only the Macintosh computer component of the
system.On November 4, 1993, Local 25 filed a grievanceagainst the Employer demanding that all intaglio proc-
ess work on the AGFA equipment be performed by the
employees that it represents. Shortly thereafter, the
GCIU made an oral claim for jurisdiction over the
AGFA system to the Employer. This claim was subse-
quently relayed to Local 25 in a letter dated February
28, 1994, from the Employer's acting general manager,
Eric Binns, to Local 25's president, Daniel George. On
March 8, 1994, the GCIU informed the Employer, by
letter, that it claimed jurisdiction over the AGFA sys-
tem and stated that it would take all necessary action
to ensure the assignment of jurisdiction to it rather
than Local 25, including refusing to permit other em- 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Although not explicitly set forth in the record, it appears that theGCIU is claiming the work in dispute for the employees it represents
under the litho and composition contracts.ployees of the Employer represented by the GCIU (i.e.,those covered under the bindery contract) to process
the products of the AGFA system.2The parties stipu-lated that both the GCIU and Local 25 claim the work
in dispute, although, at the hearing, Local 25 stated
that it claims the work in dispute as defined in the no-
tice of hearing only to the extent that the work in-
volved the intaglio process.B. Work in DisputeThe disputed work involves the assignment of the``AGFA computerized image processing system,'' in-
cluding computerized design, camera, stripping,
platemaking, typesetting, and proofreading functions
for American Bank Note Company at its facility in
Horsham, Pennsylvania.C. Contention of the PartiesThe Employer contends that a jurisdictional disputeis properly before the Board, noting, inter alia, that the
GCIU's threat to refuse to permit other employees of
the Employer that it represents to process products of
the AGFA system would make it impossible for the
Employer to meet its delivery deadlines. Accordingly,
it argues that this threat of a work stoppage provides
a basis for reasonable cause to believe that Section
8(b)(4)(D) has been violated. The Employer further
contends that the factors of collective-bargaining
agreements, employer preference and past practice,
area and industry practice, relative skills and the work
involved, efficiency of operations, and loss of jobs
compel an award of the work to the employees rep-
resented by the GCIU.The GCIU also contends that the dispute is properlybefore the Board and that its threat of a work stoppage
provides reasonable cause to believe that a violation of
Section 8(b)(4)(D) has occurred. The GCIU argues that
the disputed work must be awarded to the employees
that it represents on the basis of the following factors:
Board certifications and collective-bargaining agree-
ments, employer preference and past practice, area andindustry practice, relative skills, economy and effi-
ciency of operations, and potential employment impact.Local 25 contends that there is no dispute properlybefore the Board. It argues that it does not seek to dis-
place any of the employees represented by the GCIU
but, rather, seeks to continue the assignment of design
work on the AGFA system to the employees that it
represents. It contends that both the GCIU and Local
25 employees are performing the same work that they
had performed prior to the installation of the AGFA
system. Further, it contends that it appears that the
Employer is not seeking to assign the AGFA designwork to the GCIU represented employees but, rather,expects that those employees currently represented by
Local 25 will simply join the GCIU. Local 25 thus ar-
gues that the dispute here is not over the assignment
of work to one group of employees over another but,
rather, which union will represent the employees cur-
rently performing the work. Local 25 maintains that
the Employer is attempting to unilaterally impose
GCIU representation on design employees and that
such action does not constitute a dispute within the
meaning of Section 10(k), citing CommunicationWorkers Local 915 (Newsday), 306 NLRB 874, 875(1992). Finally, Local 25 contends that, assuming
arguenda a Section 10(k) dispute is presented, the
computerized design work on the AGFA system
should be awarded to it, based on the following fac-
tors: collective-bargaining agreements, employer pref-
erence and past practice, area practice, relative skills,
economy and efficiency of operations, and job impact.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated, that
there are competing claims to the disputed work be-
tween rival groups of employees, and that the parties
have not agreed on a method for the voluntary adjust-
ment of the dispute.As noted above, Local 25 contends that no jurisdic-tional dispute is properly before the Board because it
is only seeking to continue the assignment of design
work (one piece of the overall work in dispute) to the
employees that it represents and not to displace any
other employees. We note, however, that at the hearing
Local 25 stipulated that the work in dispute was as de-
scribed in the notice of hearing (i.e., all functions of
the integrated AGFA system) and stipulated that it
claimed that work. Having so stipulated, Local 25 can-
not now seek to have the Board dissect the description
of the work in dispute so as to limit its inquiry to the
work that Local 25 now describes.Local 25 also argues that no jurisdictional disputeexists because, according to the testimony of the Em-
ployer's acting general manager, Eric Binns, if the
GCIU is awarded the work in dispute, the Employer
expects that the employees represented by Local 25
will join the GCIU. It contends that the dispute here,
then, is not over the assignment of work to one group
of employees over another, but rather is a question of
which union will represent the employees performing
the work. Thus, it concludes, citing CommunicationsWorkers Local 915 (Newsday), supra, the other partiesto the proceeding are simply attempting to impose
GCIU representation on the design employees, rather
and that therefore this is not a jurisdictional dispute 179GRAPHIC COMMUNICATIONS LOCAL 14-M (AMERICAN BANK NOTE CO.)3See also Commercial Workers Local 1222 (FedMart Stores), 262NLRB 817, 818±819 (1982), in which one union demanded recogni-
tion as bargaining representative for employees who were already
represented by another union and already performing the work in
dispute. There, the Board found no competing claims for the dis-
puted work within the meaning of Sec. 10(k) and, thus, no jurisdic-
tional dispute properly before the Board. Here, neither union is seek-
ing to represent employees represented by the other union.4The testimony of the Employer's acting general manager, EricBinns, cited by Local 25, does not establish the contrary. When
asked on cross-examination to speculate what would happen to the
design employees in the event that the GCIU was awarded the dis-
puted work, Binns testified that these employees would be asked to
join the GCIU or be laid off, but that this matter would be deter-
mined by ``their Union.'' We find that this statement merely specu-
lates that if Local 25 consented these employees, as a separate
group, could join the existing GCIU group. We further note that
there is no record evidence that the GCIU is seeking to represent
these four design employees or that it has taken any position regard-
ing these employees.5Laborers (O'Connell's Sons), 288 NLRB 53 (1988); Sheet MetalWorkers Local 107 (Lathrop Co.), 276 NLRB 1200 (1985); Car-penters Local 1207 (Carlton, Inc.), 313 NLRB 71 (1993).within the meaning of Section 10(k), but rather a re-cognitional dispute.We find, however, that Communications WorkersLocal 915 (Newsday), supra,3is distinguishable fromthe facts here. In that case, the employer assigned a
new process in its operations to a newly created
unstaffed department. It then entered into an accretion
agreement with one union to represent the then
unselected employees for that new department. There,
the Board found that there were no competing groups
of employees (only two unions seeking to represent the
newly constituted group of employees in the new de-
partment) and, therefore, no jurisdictional dispute.
Here, there is no question that there are two separate
groups of employees claiming the disputed work and
that the Employer has assigned this work to one group.
Therefore, the facts here involve a traditional jurisdic-
tional dispute within the meaning of Section 10(k).4Moreover, as described above, the GCIU, by letter,informed the Employer that if the disputed work were
not assigned to the employees that it represents, it
would not permit other employees that it represents to
process the products of the AGFA system. This action
would effectively shut down the Employer's operation.
There is reasonable cause to believe that a violation of
Section 8(b)(4)(D) has occurred if a labor organization
that represents employees who are assigned the dis-
puted work threatens to strike or otherwise coerces an
employer to continue such an assignment.5We find reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and, as stipulated
by the parties, that there are competing claims to the
disputed work, and there exists no agreed method for
voluntary adjustment of the dispute within the meaning
of the Section 10(k) of the Act. Accordingly, we find
that the dispute is properly before the Board for deter-
mination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after consid-
ering various factors. NLRB v. Electrical WorkersIBEW Local 1212 (Columbia Broadcasting), 364 U.S.573 (1961). The Board has held that its determination
in a jurisdictional dispute is an act of judgment based
on common sense and experience, reached by bal-
ancing the factors involved in a particular case. Ma-chinists Lodge 1743 (J.A. Jones Construction)
, 135NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certification and collective-bargainingagreementsThe GCIU relies on a certification by the Board in1989 involving certain composition employees of the
United States Banknote Company. When the Employer
merged with the United States Banknote Company, the
composition employees were moved to the Horsham
plant. Thus, the GCIU claims that the certification in-
cludes part of the work in dispute. Absent any showing
that the Employer's employees were certified by the
Board, we find that the evidence bearing on this factor
does not weigh in favor of either group's claim to thework in dispute.The Employer is party to collective-bargainingagreements with both the GCIU and Local 25. The
litho collective-bargaining agreement with the GCIU
covers ``Lithographing, Offset (including dry or wet),
Letterpress (windmill and numbering machines),
Photograving, Intaglio, Gravure and all other methods
or techniques of printing, or otherwise reproducing im-
ages of all kinds, or the computerization of the above,
or any other purpose, including, without limitation, any
technological or other change, evolution of or substi-
tution for any work, process, operation or product now
or hereinafter utilized.'' The composition collective-
bargaining agreement with the GCIU covers `` type
composition and the proofreading and editing thereof,
the computerization of the above, including, without
limitation, any technological or other change, evolution
of or substitution for any work, process, operation or
product now or hereinafter utilized.'' The collective-
bargaining agreement with Local 25 covers ``vignette
engravers, square letter engravers, script engravers, de-
signers, geometric lathe pantographic machine opera-
tors, die finishers, chromers and any operations or op-
erators used in the production of intaglio processes or
design to and including all operations in the process
necessary until the plates are ready for the printing
press'' and ``in the event of new or improved ma-
chines or processes for work covered in the jurisdiction
provisions of this agreement, such machines or proc-
esses must be operated by employees covered under 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6See Graphic Communications Local 458-3M (American BankNote Co.), 314 NLRB 897 (1994) (disputed work on AGFA systemawarded to employees represented by the GCIU rather than those
represented by the Typographical Union).this Agreement.'' Thus, the language of each of thesecollective-bargaining agreements covers aspects of the
work in dispute. We find that this factor does not favor
either employees represented by the GCIU or those
represented by Local 25.2. Employer preference and past practiceThe preference of the Employer is to assign exclu-sive jurisdiction over the work in dispute to employees
represented by the GCIU. Consistent with this pref-
erence, the Employer has previously assigned AGFA
work at its Bedford Park, Illinois facility to employees
represented by the GCIU.6By contrast, Local 25 contends that since 1899 theEmployer has preferred to have Local 25 represented
employees perform design work. Local 25 also con-
tends that because the Employer expects that employ-
ees currently represented by Local 25 will join the
GCIU and continue to perform design work, the Em-
ployer prefers that these employees perform the design
work. Design work, however, constitutes only a por-
tion of the work in dispute. Therefore, in sum, this fac-
tor favors an award of the disputed work to the em-
ployees represented by the GCIU.3. Area and industry practiceThe GCIU president, Andrew Douglas, presented alist of 21 employers in the Philadelphia area which uti-
lize either the AGFA or a similar desktop publishing
system and which have assigned jurisdiction to GCIU
represented employees over those systems pursuant to
their collective-bargaining agreements. The Employer's
acting general manager, Eric Binns, testified that prior
to making the assignment to the GCIU, he made in-
quiries on behalf of the Employer to both the national
employers association and the Graphic Arts Associa-
tion of the Delaware Valley and was advised by both
that the GCIU has jurisdiction over this type of work.By contrast, Local 25 contends that among the fewemployers in the country that produce computerized
security sensitive documents, the design work for such
documents is performed by Local 25's parent organiza-
tion. Design work, however, constitutes only a portion
of the work in dispute. Therefore, we find that this fac-
tor favors an award of the disputed work to the em-
ployees represented by the GCIU.4. Relative skillsThe stipulated work in dispute consists of severalduties, including, ``design, camera, stripping, plate-
making, typesetting and proofreading.'' The Employ-
er's production manager, Mark McNamee, testifiedthat only the GCIU represented employees coveredunder the litho contract ever performed camera, strip-
ping and platemaking functions and that only the
GCIU represented employees under the composition
contract ever performed typesetting and proofreading
functions. Both Binns and McNamee testified that the
GCIU represented employees are qualified to perform
computer design work. Binns also testified that Local
25 represented employees are only qualified to perform
design work and do not possess the skills to perform
the other work functions set forth in the stipulated
work in dispute. Binns, McNamee and George also tes-
tified that the AGFA system is a highly integrated sys-
tem. Local 25 contends that the employees that it rep-
resents are more skilled at design work than the GCIU
represented employees. Again, we note that design
work constitutes only a portion of the work in dispute
and only the GCIU represented employees possess the
skills to perform all of the work in dispute. Accord-
ingly, this factor favors an award of the disputed work
to the employees represented by the GCIU.5. Economy and efficiency of operationsAs noted above, Binns and McNamee testified thatthe AGFA system is a highly integrated system and
that the GCIU represented employees possess the skills
to perform all of the work on that system. They also
testified that it is more efficient for employees to be
able to perform all of the different functions on the
AGFA system. Local 25 contends that the work should
be split between the two unions and that both are cur-
rently working on the AGFA system with no negative
impact on production. Binns further testified that em-
ployees operating the system at the Employer's
Horsham facility will be working with GCIU rep-
resented employees at its Bedford Park, Illinois facil-
ity. Finally, Binns testified that, pursuant to the collec-
tive-bargaining agreement between the Employer and
the GCIU, the Employer contributes to a training
school for GCIU represented employees and that this
school offers courses in the AGFA and similar sys-
tems. Binns testified that there is no training school for
Local 25 represented employees and that the availabil-
ity of the training school for the GCIU represented em-
ployees influenced the Employer's decision to assign
the work to those employees. We find that in sum, this
factor favors an award of the disputed work to the em-
ployees represented by the GCIU.6. Loss of jobsBinns testified that if the work in dispute were as-signed to Local 25, as many as 23 employees could be
laid off. If, however, the work in dispute were as-
signed to the GCIU, Binns testified there would be no
employment impact. Local 25 contends that because it
does not seek to displace any GCIU represented em- 181GRAPHIC COMMUNICATIONS LOCAL 14-M (AMERICAN BANK NOTE CO.)ployees, Binns' testimony regarding potential job lossis unfounded. Further, Local 25 contends that if the
work in dispute were assigned to the GCIU represented
employees, the four design employees that it represents
would be laid off if they did not join the GCIU. Even
assuming Local 25's assertion to be true, the potential
loss of employment for the GCIU represented employ-ees is greater than the potential loss for the Local 25
represented employees. Accordingly, we find that this
factor favors an award of the disputed work to the em-
ployees represented by the GCIU.ConclusionsAfter considering the relevant factors, we concludethat employees represented by the GCIU are entitled to
perform the work in dispute. We reach this conclusion
relying on employer preference and past practice, area
and industry practice, relative skills, economy and effi-ciency of operations, and loss of jobs. In making thisdetermination, we are awarding the work to employees
represented by the GCIU, not to that Union or its
members. The determination is limited to the con-
troversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees represented by Graphic CommunicationsInternational Union, Local 14-M, AFL±CIO±CLC are
entitled to perform the operations of the ``AGFA com-
puterized image processing system,'' including com-
puterized design, camera, stripping, platemaking, type-
setting, and proofreading functions for American Bank
Note Company at its facility in Horsham, Pennsyl-
vania.